DETAILED ACTION
This action is in response to the claims filed 08 December, 2020 for application 15/463774 filed 20 March, 2017. Currently claims 1-20 are pending.
In response to the amendments 35 USC §112f is no longer invoked. 
In response the amendments the rejections under 35 USC §112b and §101 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 11-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Transfer Learning for Video Recognition with Scarce Training Data) in view of Tesch et al. (US 2014/0161356).

Regarding claims 1, 11 and 17, Su discloses:  A method comprising: 
transferring, to a second neural network, parameters from a first neural network associated with identifying one or more object labels for a captured image via at least one transfer learning classifier (Fig 1, Fig 3 “Mixing training set for transfer learning. The DCN is trained with both images and video frames simultaneously. Because the middle layers are shared by all output units, the internal representation benefits from both the image and video domains and learns a more robust network. This helps to avoid overfitting and learn general visual patterns in natural images.”, “In this section, we examine the approach of transferring mid-level features. In practice, we initialize the network for CCV by the network trained on Yahoo!-Flickr and ILSVRC2012 respectively. During training, we either update all the parameters in the network or update only the fully connected layers and keep the convolution kernels unchanged.” P8 §VII.b); and
using the second neural network (Fig 1)

However, Su does not explicitly disclose: generating a term-independent preference index for a contiguous portion of an image …, wherein the term-independent preference index is indicative of a measurement of a sentiment towards the captured image.

Tesch teaches: generating a term-independent preference index for a contiguous portion of an image using [a] neural network, wherein the term-independent preference index is indicative of a measurement of a sentiment towards the captured image (“The image correlation component 808 operates to correlate a set of words or phrases (as tags or labels with metadata) based on the set of predetermined criteria including a matching action, a matching facial expression, a matching event(s) within one or more images, a matching voice tone or anything depicted or occurring within the set of images.  The set of predetermined criteria, for example, can be distinguished somewhat from the set of classification criteria.  The classification criteria, for example, provides criteria about the images (classification criteria--person, people, things in the image, time of events, place, date, time frames, etc.) that match segments or portions of the image content.  The set of predetermined criteria can include the events, a type of action, expression, expression or circumstances occurring in one or more of the images (recognizable events--expression, emotion, action, speech, sounds occurring, etc.) matching a label or metadata that can include a word or phrase identifying the media content portion.  Accordingly, the image analysis component 806 can determine portions of media content provided in a set of inputs, such as from a user's personal data store, according to the set of classifications and/or the set of predetermined criteria, and the image correlation component 808 correlates (associates) the portions with a word, phrase or other such identifier that enables creation of the multimedia message from additional or different inputs 814 (message inputs) according to the set of predetermined criteria, for example.” [0090], “neural network” [0126], note: the term independent preference index is being interpreted in light of instant [0022] in which it can be terms such as “’expensive’ or ‘inexpensive’, as ‘healthy’ or ‘unhealthy,’ ‘old’ or ‘new,’ and so forth”).

Su and Tesch are both in the same field of endeavor of classifying objects in images using neural networks and are analogous. Su teaches an exemplary transfer learning methodology to train a second neural network using parameters from a first network. Tesch teaches a term-independent semantic index used for classifying contiguous portions of images such as a person and their associated semantic emotion. 

Regarding claims 2 and 12, Su does not explicitly disclose, however, Tesch teaches: The method of claim 1, wherein said term-independent preference index comprises a sentiment index (“The classification criteria, for example, provides criteria about the images (classification criteria--person, people, things in the image, time of events, place, date, time frames, etc.) that match segments or portions of the image content.  The set of predetermined criteria can include the events, a type of action, expression, expression or circumstances occurring in one or more of the images (recognizable events--expression, emotion, action, speech, sounds occurring, etc.) matching a label or metadata that can include a word or phrase identifying the media content portion. ” [0090]).

Su and Tesch are both in the same field of endeavor of classifying objects in images using neural networks and are analogous. Su teaches an exemplary transfer learning methodology to train a second neural network using parameters from a first network. Tesch teaches a term-independent semantic index used for classifying contiguous portions of images such as a person and their associated semantic emotion. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the transfer learning and the first and second neural networks for images as 

Regarding claims 4, Su discloses: The method of claim 1, wherein said neural network comprises a convolutional neural network (“In this section, we examine the approach of transferring mid-level features. In practice, we initialize the network for CCV by the network trained on Yahoo!-Flickr and ILSVRC2012 respectively. During training, we either update all the parameters in the network or update only the fully connected layers and keep the convolution kernels unchanged.” P8 §VII.b).

Regarding claims 5 and 14, Su discloses: The method of claim 4, wherein said convolutional neural network comprises a deep convolutional neural network (“Unconstrained video recognition and Deep Convolution Network (DCN) are two active topics in computer vision recently. In this work, we apply DCNs as frame-based recognizers for video recognition.” abstract).

Regarding claim 6, Su discloses: The method of claim 1, wherein said neural network parameters developed for said another neural network are transferred from said another neural network (Fig 1).

Regarding claim 7, Su discloses: generated by one or more convolutional layers of said neural network (Fig 1), however, does not explicitly disclose: The method of 

Tesch teaches: wherein said generating said term-independent preference index comprises generating said term-independent preference index via classification of signal samples (“The classification criteria, for example, provides criteria about the images (classification criteria--person, people, things in the image, time of events, place, date, time frames, etc.) that match segments or portions of the image content.  The set of predetermined criteria can include the events, a type of action, expression, expression or circumstances occurring in one or more of the images (recognizable events--expression, emotion, action, speech, sounds occurring, etc.) matching a label or metadata that can include a word or phrase identifying the media content portion. Accordingly, the image analysis component 806 can determine portions of media content provided in a set of inputs, such as from a user's personal data store, according to the set of classifications and/or the set of predetermined criteria, and the image correlation component 808 correlates (associates) the portions with a word, phrase or other such identifier that enables creation of the multimedia message from additional or different inputs 814 (message inputs) according to the set of predetermined criteria, for example.” [0090]).

Su and Tesch are both in the same field of endeavor of classifying objects in images using neural networks and are analogous. Su teaches an exemplary transfer 

Regarding claims 8, 16 and 19, Su discloses: The method of claim 7, wherein said classification comprises classification via a machine learning process (“Unconstrained video recognition and Deep Convolution Network (DCN) are two active topics in computer vision recently. In this work, we apply DCNs as frame-based recognizers for video recognition.” abstract).

Regarding claims 15 and 18, Su discloses: The apparatus of claim 11, wherein the term-independent preference index is to be generated via classification of signal samples generated by one or more convolutional layers of the second neural network (“Unconstrained video recognition and Deep Convolution Network (DCN) are two active topics in computer vision recently. In this work, we apply DCNs as frame-based recognizers for video recognition.” abstract).

Claims 3, 9, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (Transfer Learning for Video Recognition with Scarce .

Regarding claims 3, 13 and 20, Su does not explicitly disclose: The method of claim 1, wherein said term-independent preference index comprises an odd number of allowed value levels.

Whitby teaches: wherein said term-independent preference index comprises an odd number of allowed value levels (“Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile.” [0042], note: this is a design choice and any suitable arrangement would be anticipated).

Su, Tesch and Whitby are in the same field of endeavor of classifying objects in images using neural networks and are analogous. Su teaches an exemplary transfer learning methodology to train a second neural network using parameters from a first network. Tesch teaches a term-independent semantic index used for classifying contiguous portions of images such as a person and their associated semantic emotion. Whitby also teaches a semantic index. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the semantic index as taught by Su and Tesch with the odd numbered index as taught by Whitby to yield predictable results.

claim 9, Su does not explicitly disclose: The method of claim 8, wherein said machine learning process comprises a support vector machine process.

However, Whitby teaches: wherein said machine learning process comprises a support vector machine process (“Once a face is found, neural networks, support vector machines, or similar classifying means can be trained to locate specific features such as eyes, nose, and mouth; and then corners of eyes, eye brows, chin, and edge of cheeks can be found using geometric rules based upon anthropometric constraints...Once all features are found, it is possible to determine if eyes/mouth are open, or if the expression is happy, sad, scared, serious, neutral, or if the person has a nice smile. Determining pose uses similar extracted features....With pose and expression information stored as metadata for each image, the present invention can give the artist more functionality to define increasingly nuanced image enhanced products by allowing the artist to specify in a window recipe, for example, a person looking to the left with a serious demeanor.” [0042]).

Su, Tesch and Whitby are in the same field of endeavor of classifying objects in images using machine learning and are analogous. Su teaches an exemplary transfer learning methodology to train a second neural network using parameters from a first network. Tesch teaches a term-independent semantic index used for classifying contiguous portions of images such as a person and their associated semantic emotion. Whitby also teaches a semantic index and a support vector machine. It would have 

Regarding claim 10, Su does not explicitly disclose: The method of claim 7, wherein said classification comprises classification via a regression process.

	However, Whitby teaches: wherein said classification comprises classification via a regression process (“More sophisticated approaches can be used to maximize the overall template score as a whole. For small in and n, it is reasonable to evaluate all combinations and select the template along with m images arranged having the overall highest fitness score. For large m or n, a linear regression mapping m images to n window openings, where m>n, such as linear least squares or more complex non-linear or iterative approaches can be used, as described below.” [0147], [0042]).

Su, Tesch and Whitby are in the same field of endeavor of classifying objects in images using machine learning and are analogous. Su teaches an exemplary transfer learning methodology to train a second neural network using parameters from a first network. Tesch teaches a term-independent semantic index used for classifying contiguous portions of images such as a person and their associated semantic emotion. Whitby also teaches a semantic index and a regression proess. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the neural network as taught by Su and Tesch with the regression process as taught by Whitby to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122